









Exhibit 10(a)
[ex10ajcullmanceoaward_image1.gif]


TO: JEFFERY A CULLMAN


PARKER-HANNIFIN CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT (RSU-002S-JAC)


The Human Resources and Compensation Committee of the Board of Directors (the
"Committee") of Parker-Hannifin Corporation (the "Company") has awarded to you
the following number of Restricted Stock Units under the Amended and Restated
Parker-Hannifin Corporation 2009 Omnibus Stock Incentive Plan (the "Plan") and
subject to the Parker-Hannifin Corporation Restricted Stock Unit Terms and
Conditions (RSU-002S-JAC) (the "Terms and Conditions"):


Grant Date    Number of RSUs
August 14, 2013    15,000


Vesting Date. Except as otherwise provided in the Terms and Conditions, the
Restricted Stock Units will vest in full on the fifth (5th) anniversary of the
Grant Date, provided you remain an active full-time employee of the Company
throughout the vesting period. The scheduled vesting date and amount of this
award are viewable by clicking on the Grant Date hyperlink on your Restricted
Stock Unit Grant Information page on the Stock Incentive Plan Administrator's
web site.


Payment Dates. The Restricted Stock Units will be paid to you in shares of
Parker common stock on the vesting date identified above, except as otherwise
provided in the Terms and Conditions.


Your Action Items.Please take the following actions:


l Before you accept your grant, click on the links below to review the Terms and
Conditions and the Plan, which govern your award.


l Accept the Terms and Conditions and execute this Award Agreement by clicking
on the "Accept" button below. If you do not accept this Award Agreement prior to
the vesting date, your award will be forfeited, except in the event of your
permanent disability or death prior to the vesting date (as more fully set forth
in the Terms and Conditions).


l Inform the Company of any change in address or contact information, as
necessary. Refer to the section of the Terms and Conditions titled
"Notification of Change in Personal Data" for instructions on how to provide
notification to the Company.


Restricted Stock Unit Terms and Conditions (RSU-002S-JAC) Amended and Restated
2009 Omnibus Stock Incentive Plan




To view the most recent Annual Report, please click here
To view the most recent Proxy Statement, please click here
To view the Plan Summary and Prospectus, please click here


ga_U85
















